Curia, per Dunkin, Ch.
As to so much of the appeal as relates to the claims of Mrs. Eliza Price, the decree of the circuit court is affirmed ; but it was assumed in the decree, that the funds of the assigned estate of Lothrop were inadequate to discharge the preferred debts. This is said to be a misapprehension, and that it is susceptible of proof, that the preferred creditors have been satisfied. In that case, the surplus is distributed among the general creditors o'f the assignor, “ rateably and proportionally, according to the amount of their debts,” as provided by the deed of the 12th Sept. 1825.
Although the order of Jan. 1832, directed a sale of the lot in Cheraw, the premises are yet unsold, and constitute part of the assigned estate of Lothrop.
It is ordered and decreed-, that the lot in Cheraw be sold by one of the masters of this court, at such time and on such terms as the solicitors of the creditors shall fix.
It is further ordered, that the account of the defendant, James Adger, be referred to the master to report thereon; and that the master also report to the court, the creditors of S. H. Lothrop, who are yet unpaid, and who may be entitled to payment under the provisions of his assignment. All questions in relation to the accounts of the administrator, and the appropriation of the fund, being reserved until the hearing of the report. In other respects, the decree of the circuit court is affirmed, and the appeal dismissed.